Case: 14-11197   Date Filed: 08/19/2014   Page: 1 of 14


                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11197
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:10-cv-00884-MMH-JRK



KATHY FOWLER,
LACRETIA GONZALES,

                                             Plaintiffs - Appellants,

versus

RITZ-CARLTON HOTEL COMPANY, LLC,

                                             Defendant - Appellee,

GEORGE CAVANAUGH, et al.,

                                             Defendants.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 19, 2014)
               Case: 14-11197      Date Filed: 08/19/2014     Page: 2 of 14


Before PRYOR, MARTIN and COX, Circuit Judges.

PER CURIAM:

       This case comes to us with an extended history. The Plaintiffs in this case

signed identical arbitration agreements. But, in violation of the plain terms of their

agreements, they filed this suit instead of initiating arbitration.           The parties

eventually proceed to arbitration and an award was entered in favor of the

defendant, Ritz-Carlton Hotel Company, LLC. Instead of accepting this result, the

Plaintiffs have since perpetuated long and frivolous litigation.

                           I. Facts and Procedural History

       The Plaintiffs commenced this suit by filing a complaint against Ritz-

Carlton that alleged seven different causes of action related to the Plaintiffs’

employment with Ritz-Carlton.1 (R. 1.) The Plaintiffs and Ritz-Carlton stipulated

to stay the lawsuit and proceed to arbitration on all claims. (R. 4 at 38.) The

district court granted the parties’ request and issued a stay pending completion of

the arbitration. (R. 6.)

       Over seven months later, the Plaintiffs filed a Demand for Arbitration with

the American Arbitration Association (“AAA”). (R. 32-1.) The parties mutually

selected the arbitrator, (R. 32-2 at 3.) and the arbitrator issued a scheduling order


       1
         The complaint also names five individual defendants (George Cavanaugh, et al.). (R.
1.) However, these individual defendants were apparently never served, and, in any case, the
claims against them were abandoned in the district court. (R. 4.)
                                             2
              Case: 14-11197     Date Filed: 08/19/2014   Page: 3 of 14


requiring the Plaintiffs to submit an amended demand for arbitration by October

28, 2011. (R. 11-1 at 3.) The Plaintiffs failed to meet this deadline. Almost three

months later, on January 20, 2012, Ritz-Carlton’s counsel sent the Plaintiffs’

counsel an e-mail reminder that the deadline for the amended demand was

overdue. (R. 32-4 at 2.) One month later, Ritz-Carlton filed a motion to dismiss

the arbitration for failure to prosecute. (Id.) Only then, four months after the

deadline, did the Plaintiffs file a motion for extension of time. (Id.) The arbitrator

decided to grant the Plaintiff’s motion for an extension and denied Ritz-Carlton’s

motion to dismiss because she was “reluctant to penalize [the Plaintiffs] for their

attorney’s lack of diligence.” (Id. at 3.) However, the arbitrator emphasized that

“[a]ny further delay created by [the Plaintiffs] or their counsel will not be tolerated

in the absence of written proof of ‘good cause’ and will result in dismissal of [the

Plaintiff’s] claims with prejudice.” (Id. at 4.)

      The arbitrator issued a revised scheduling order requiring that discovery be

completed by November 2, 2012. (R. 32-5.) The order provided that each party

could take up to ten depositions. (Id.) The Plaintiffs moved to depose forty

witnesses. (R. 32-6.) On, August 23, 2012, the arbitrator denied this motion,

instructed the Plaintiffs to “identify those individuals who they wish to depose as

soon as possible,” and set September 20, 2012 as the date of the first depositions.

(Id.) On September 18, 2012, the Plaintiffs served Ritz-Carlton with a notice of

                                           3
               Case: 14-11197   Date Filed: 08/19/2014   Page: 4 of 14


intent to depose four witnesses on September 20, 2012. Ritz-Carlton moved for a

protective order from these depositions based on the short notice. (R. 32-11 at 1.)

The arbitrator granted the motion, but provided that the Plaintiffs could still take

depositions at a later date so long as they provided Ritz-Carlton with reasonable

notice. (Id. at 3.) In doing so, the arbitrator noted that “this lack of diligence is

consistent with [the Plaintiffs’] counsel’s prior actions (or lack thereof) in this

case.” (Id.)

      Four days after the arbitrator released this order, the Plaintiffs moved to

disqualify the arbitrator, alleging that the arbitrator “shows bias toward [Ritz-

Carlton] that has utterly thwarted [the Plaintiffs’] ability to build their case via

discovery.” (R. 32-12 at 4.) The Plaintiffs also alleged that the arbitrator was

biased in favor of Ritz-Carlton because she had an advertising relationship with

Ritz-Carlton’s parent company, Marriot.        The AAA summarily denied the

Plaintiffs’ motion and reaffirmed the arbitrator’s appointment. (R. 32-13.)

      On November 2, 2012 (the day scheduled for completion of discovery) the

Plaintiffs moved to compel a wide variety of discovery requests including seventy-

two interrogatories (which were already answered) and depositions of six

employees. (R. 32-14.) The arbitrator found the motion to be without merit and

denied it. (Id. at 13.)




                                         4
              Case: 14-11197    Date Filed: 08/19/2014    Page: 5 of 14


       On December 7, 2012, Ritz-Carlton filed motions for summary judgment on

all claims. The Plaintiffs were required to respond on December 28, 2012, but

missed this deadline. (R. 32-16 at 2, 10.) Instead, almost a month later on January

24, 2013, the Plaintiffs filed a motion with the district court to remand the case to

federal court because of the arbitrator’s alleged bias. The district court held that

the motion lacked any legal authority and denied it. (R. 18 at 2.)

       On February 25, 2013—almost two months late—the Plaintiffs filed a

motion requesting an additional five days to respond to Ritz-Carlton’s summary

judgment motion. (R. 36-2 at 2.) The arbitrator denied the motion, finding that the

Plaintiffs had waived the right to respond. (R. 36-2 at 2.)

       On April 30, 2013, the arbitrator issued awards in favor of Ritz-Carlton.

Despite the Plaintiffs’ failure to respond, the arbitrator “reviewed in full” the

evidence in the record and found that most of the Plaintiffs’ claims were frivolous.

(32-16 at 7–9, 14–16.)      The arbitrator also awarded Ritz-Carlton costs and

attorney’s fees, with the amount to be determined by the district court. (R. 32-16

at 9, 16.)

       A week later, the Plaintiffs filed a “Demand for De Novo Trial by Jury.” (R.

20.) The district court held that the demand was frivolous, struck it from the

record, and cautioned the Plaintiffs “against filing further frivolous documents that

simply waste judicial resources.” (Id.) Ritz-Carlton moved for the district court to

                                          5
               Case: 14-11197        Date Filed: 08/19/2014      Page: 6 of 14


confirm the arbitration awards. (R. 23.) The district court referred the motion to a

magistrate judge, and the magistrate judge entered an order requiring the Plaintiffs

to show cause why the motion should not be granted based on the Plaintiffs’ failure

to respond. (R. 25.) The Plaintiffs responded and sought vacatur of the arbitral

awards. The Plaintiffs contended that the arbitrator showed evident partiality. 2 (R.

34.)

        The magistrate judge issued a report and recommendation that the motion to

confirm the arbitration award be granted and that the motion to vacate be denied.3

(R. 34.) The court found that it was “perhaps not coincidentally, the claim of

evident partiality came on the business day following the arbitrator’s granting of a

protective order to Defendant regarding depositions of four witnesses.” (R. 34 at 8

n.8.)   The magistrate judge found that the Plaintiffs’ factual descriptions and

arguments were “inaccurate,” “largely distorted and/or mischaracterized,” and “far-

fetched and unpersuasive.” (Id. at 9–11, 13.) The court reiterated that “Plaintiffs’

counsel has been cautioned by this Court against filing documents that waste

judicial resources.” (Id. at 11.) And, the court stated that “[t]o point out each and

every inaccuracy or mischaracterization would be very time consuming.” (Id.)

Over the Plaintiffs’ objections, the district court adopted the magistrate judge’s

        2
          The Plaintiffs also contended for the first time that the arbitration agreements “are
insufficient, vague, stale, and superseded.”
        3
          Although the court chose to address the motion on the merits, the court also noted that
the motion to vacate did not comply with the court’s local rules. (R. 34 at 6 n.6.)
                                               6
              Case: 14-11197     Date Filed: 08/19/2014   Page: 7 of 14


report and recommendation with only a small change to the legal standard for

attorney’s fees. (R. 37.) The Plaintiffs appeal.

                                 II. Issue on Appeal

      Did the district court err by confirming the arbitration award? Specifically,

was the arbitrator evidently partial, or did she exceed her powers?

                               III. Standard of Review

      “We review confirmations of arbitration awards and denials of motions to

vacate arbitration awards under the same standard, reviewing the district court's

findings of fact for clear error and its legal conclusions de novo.” Frazier v.

CitiFinancial Corp., LLC, 604 F.3d 1313, 1321 (11th Cir. 2010).

                                   IV. Discussion

      Judicial review of an arbitration award “is usually routine or summary”

because “the FAA imposes a heavy presumption in favor of confirming arbitration

awards.” Cat Charter, LLC v. Schurtenberger, 646 F.3d 836, 842 (11th Cir. 2011)

(quotation omitted). Arbitrators “do not act as junior varsity trial courts where

subsequent appellate review is readily available to the losing party.” Id. at 843

(quotation omitted). Instead, review of an arbitral award is limited to the four

grounds for vacatur expressed in 9 U.S.C. § 10(a). Accordingly, “judicial review

of arbitration decisions is among the narrowest known to the law.” AIG Baker




                                          7
                Case: 14-11197        Date Filed: 08/19/2014       Page: 8 of 14


Sterling Heights, LLC v. Am. Multi-Cinema, Inc., 508 F.3d 995, 1001 (11th Cir.

2007) (quotation omitted).4

A. The arbitrator was not evidently partial.

       The Plaintiffs contend that the arbitrator was evidently partial because:

Marriot (Ritz-Carlton’s parent company) advertises on the arbitrator’s firm’s

website, the arbitrator failed to accept their summary judgment response filed late,

denied a discovery request, and applied an incorrect summary judgment standard.

       An arbitration award may be vacated “[w]here there was evident partiality or

corruption in the arbitrators, or either of them.”                9 U.S.C. § 10(a).          “[A]n

arbitration award may be vacated due to the “evident partiality” of an arbitrator

only when either (1) an actual conflict exists, or (2) the arbitrator knows of, but

fails to disclose, information which would lead a reasonable person to believe that

a potential conflict exists.        Gianelli Money Purchase Plan & Trust v. ADM

Investor Servs., Inc., 146 F.3d 1309, 1312 (11th Cir. 1998). If the allegations are

based on failure to disclose a potential conflict, the arbitrator must be aware of the

potential conflict. Id. Any “alleged partiality must be direct, definite and capable


       4
          In the reply brief, the Plaintiffs contend that Ritz-Carlton attempts to improperly narrow
the court’s de novo review by contending that arbitration awards are subject to limited review
and should be summarily confirmed. (Appellants’ Reply Br. at 2.) This statement either belies a
fundamental misunderstanding of appellate standards of review or a baseless attempt to discredit
Ritz-Carlton’s brief. (Appellee’s Br. at 21–22.) As Ritz-Carlton’s brief points out, our review of
the district court’s decision is de novo. But, the district court exercises only limited review of
the arbitral award and will ordinarily summarily confirm the arbitral award unless it should be
vacated for one of the grounds in 9 U.S.C. § 10(a).
                                                 8
               Case: 14-11197    Date Filed: 08/19/2014     Page: 9 of 14


of demonstration rather than remote, uncertain and speculative.” Id. (internal

quotation omitted). “[T]he ‘evident partiality’ exception is to be strictly construed,

as it must be if the federal policy favoring arbitration is to be given full effect.” Id.

(citation omitted).

       The district court correctly held that the Plaintiff’s allegations fail because

they are at most “remote, uncertain and speculative.” Id. The Plaintiffs neither

alleged nor presented evidence that the arbitrator even knew of this mention of a

Marriot hotel on one page of her firm’s website. But, even assuming she did know

of this webpage, the district court correctly found that this is not an advertisement.

Rather, the Marriot hotels are listed among other nearby hotels on a page labeled

“concierge.”    Presumably, this list is simply provided for the convenience of

visitors to the firm. Such a list is not direct and definite evidence of evident

partiality.

       The Plaintiffs’ other arguments essentially ask us to infer partiality because

the Plaintiffs disagree with the arbitrator’s judgment. But, we have previously held

that “the mere appearance of bias or partiality is not enough to set aside an

arbitration award.” Lifecare Intern., Inc. v. CD Medical, Inc., 68 F.3d 429, 433

(11th Cir. 1995). And, the district court correctly noted that we do not review the

substance of an arbitrator’s judgment. See Frazier v. CitiFinancial Corp., LLC,

604 F.3d 1313, 1323–24 (11th Cir. 2010). Thus, as the Second Circuit has said,

                                           9
               Case: 14-11197        Date Filed: 08/19/2014       Page: 10 of 14


“adverse rulings alone rarely evidence partiality.” Scandinavian Reinsurance Co.

v. Saint Paul Fire and Marine Ins. Co., 688 F.3d 60, 75 (2d. Cir. 2012); see also

White Springs Agricultureal Chemicals, Inc. v. Glawson Investments Corp., 660

F.3d 1277, 1283 (11th Cir. 2011) (explaining that we don’t review the legal merits

of the arbitrators award even though an argument is presented in terms of the

FAA). Accordingly, the Plaintiffs arguments are foreclosed by clear precedent in

this circuit and are frivolous. 5

       In addition to these frivolous arguments, the Plaintiffs continue to claim that

the Marriot has a “prior relationship” with the arbitrator’s firm, advertises on the

firm’s website, and has an “advertising relationship” with Marriot. (Appellant’s

Br. 15, 16, 20.) The district court found that these allegations are “inaccurate.” (R.

34 at 9.) Yet, the Plaintiffs go so far as to falsely claim that “the record in [sic]

plain that the arbitrator’s law firm . . . allows Marriot to advertise on the law firm’s

website.” (Id. at 18–19.) And, the Plaintiffs represent to the court that “[i]n it’s

order adopting the R&R, the district court backed away from the R&R’s contention

that Marriot does not advertise on the arbitrator’s website.” (Appellants’ Br. at 19

       5
          On appeal, the Plaintiffs also contend that the arbitrator was evidently partial because
she failed to investigate potential conflicts. (Appellant’s Br. at 19–22.) At the outset, it is
unclear whether this argument has been preserved. But, even assuming it is, we have firmly
rejected this standard. In fact, the very case the Plaintiffs cite notes that the Eleventh Circuit
follows a different standard. See Applied Indus. Materials Corp. v. Ovalar Makine Ticaret Ve
Sanayi, A.S., 492 F.3d 132, 138 (2d Cir. 2007). Furthermore, the Plaintiffs omit mentioning
Lifecare International Inc. v. CD Medical, Inc., 68 F.3d 429, 434 (11th Cir. 1995), where we
specifically held that a failure to investigate a potential conflict is not sufficient to establish
evident partiality.
                                                10
             Case: 14-11197    Date Filed: 08/19/2014   Page: 11 of 14


n.6; Appellants’ Reply Br. at 4 n.2.) But, the district court specifically overruled

the Plaintiffs’ objections on this point and adopted the magistrate judge’s finding.

(R. 37 at 8–11.)

      On appeal, the Plaintiffs add new claims that “Marriot posts” information

about its hotels “on the cover page” of the arbitrator’s law firm’s website.

(Appellant’s Br. at 19; Appellants’ Reply Br. at 5.) It is explicitly clear that the

listing of the hotels is not on the “cover page” of the website, but rather is a page

that can only be accessed by clicking other links. Furthermore, no evidence in the

record supports the allegation that Marriot posts information on the website. In

addition to these misrepresentations, the district court correctly found that the

Plaintiffs “have largely distorted and/or mischaracterized the record” in regards to

the remaining allegations of evident partiality. (R. 34 at 9.) These allegations are

repeated on appeal, but we decline to continue describing “the long and tortured

history of the arbitration proceedings” because “to point out each and every

inaccuracy or mischaracterization would be very time consuming.” (R. 34 at 11.)

B. The arbitrator did not refuse to hear material or pertinent evidence.

      The Plaintiffs also contend that the arbitral award should be vacated because

the arbitrator refused to hear material evidence. An arbitration award may be

vacated “where the arbitrators were guilty of misconduct . . . in refusing to hear

evidence pertinent and material to the controversy.” 9 U.S.C. § 10(a)(3).


                                         11
               Case: 14-11197        Date Filed: 08/19/2014        Page: 12 of 14


       The Plaintiffs’ contention is frivolous. The arbitrator allowed both parties a

full and fair opportunity to present evidence. The Plaintiffs did not take advantage

of this opportunity, but instead filed a response to Ritz-Carlton’s summary

judgment motion almost two months late.                    Nevertheless, the arbitrator still

reviewed the entire record in deciding the summary judgment motion. According

to the Supreme Court, an award is only vacated for refusing to consider evidence

when an arbitrator’s error is “in bad faith or so gross as to amount to affirmative

misconduct.” United Paperworkers Inten. Union, AFL0CIO v. Misco, Inc., 484

U.S. 29, 40, 108 S. Ct. 364, 372 (1987). The allegations here fail to meet this

standard.     Accordingly, the Plaintiffs arguments are foreclosed by the clear

precedent of the Supreme Court. 6

C. The arbitrator did not exceed her authority.

       The Plaintiffs also contend that the arbitrator exceeded her authority by

awarding costs and attorney’s fees. An arbitration award may be vacated “where

the arbitrators exceeded their powers, or so imperfectly executed them that a

mutual, final, and definite award upon the subject matter submitted was not made.”

9 U.S.C. § 10(a)(4).




       6
          The Plaintiffs also contend that the district court erred by failing to hold an evidentiary
hearing on these issues. Because the Plaintiffs’ contentions are meritless, the district court did
not err in deciding not to hold an evidentiary hearing.
                                                 12
               Case: 14-11197      Date Filed: 08/19/2014       Page: 13 of 14


       At the outset, it is unclear whether this argument has been preserved. But,

regardless, it is meritless. The arbitration agreements the Plaintiffs signed provide

the arbitrator authority to award “whatever remedies are allowed by law.” (R. 23-1

at 7.) And, the AAA rules (which were incorporated by the agreement) explicitly

allow the arbitrator to award attorney’s fees and costs. 7 (R. 23-3 at 37.) The

Plaintiffs alleged that the arbitrator exceeded her authority. Yet, the Plaintiffs

argument is not that attorney’s fees are not a type of “remedy available at law.”

Rather, the Plaintiffs essentially argue that if the arbitrator had applied the law

correctly, she would not have awarded attorney’s fees. In fact, the Plaintiffs spend

eleven irrelevant pages simply discussing the merit of their underlying claim. We

have previously considered and rejected this precise line of argumentation in White

Springs Agricultural Chemicals, Inc. v. Glawson Investments Corp., 660 F.3d 1277

(11th Cir. 2011). There, we explained we will not entertain arguments that the

arbitrator “exceeded her powers by acting contrary to the law” because we do not

review the arbitrator’s award for underlying legal error. Id. at 1283. Even though

the Plaintiffs present their arguments in terms of the Federal Arbitration Act, they

ask us to do what we may not—look to the legal merits of the underlying award.

Id. Accordingly, the Plaintiffs argument is foreclosed by our precedent. 8


       7
         Notably, the Plaintiffs omit these inconvenient facts.
       8
         In making this argument, the Plaintiffs contend that the Middle District of Florida has
previously held that this agreement limits the employee’s financial exposure to $50.00.
                                              13
               Case: 14-11197        Date Filed: 08/19/2014       Page: 14 of 14


                                        V. Conclusion

       Accordingly, we affirm the district court’s judgment. 9

       AFFIRMED.




(Appellant’s Br. at 37.) The Plaintiffs cite an unpublished case, but the case says no such thing.
See Tranchant v. Ritz Carlton Hotel Co., Case No. 10-233 (M.D. Fla. 2010).
        9
          In B.L. Harbert Int'l, LLC v. Hercules Steel Co., 441 F.3d 905 at 907 (11th Cir. 2006),
we warned litigants that “in order to further the purposes of the FAA and to protect arbitration as
a remedy we are ready, willing, and able to consider imposing sanctions in appropriate cases.”
Id. at 914. Accordingly, a separate order will be issued requiring the Plaintiffs to show cause
why their conduct in this appeal does not warrant sanctions against the Plaintiffs, their counsel,
or both. We reserve jurisdiction to consider whether sanctions are appropriate.
                                                14